John I. Purtle, Justice, dissenting. I disagree with the majority opinion for a number of reasons. The appellant was convicted on March 9,1983. His trial attorney did not give notice of appeal nor did he obtain the permission of the trial court to be relieved. Finding himself without counsel, the appellant filed a motion for belated appeal on August 16, 1983. This motion was denied by the trial court on December 20, 1983. This Court for some reason also denied his motion for belated appeal on March 12, 1984. Appellant filed motions for post-conviction relief in March, April, August, and November 1984, alleging, among other things, ineffective assistance of counsel due to counsel’s failure to recognize the appellant’s mental defect at the time of his trial. Finally, the appellant filed a petition in this Court for a writ of mandamus to require the trial court to rule on his motions. The trial court subsequently denied appellant’s motions on December 27, 1985. Apparently, for some reason, these motions had not been presented to the trial court prior to the petition for mandamus. After all this time and effort the appellant has yet to have the merits of his case considered by an appellate court. The order denying the Rule 3 7 relief is set out in the maj or ity opinion and will not be repeated here. There are no findings of fact and conclusions of law in the order denying Rule 37 relief. The court is authorized to summarily dispose of the motion pursuant to Rule 37.3(a), which states: If the motion and the files and record of the case conclusively show that the prisoner is entitled to no relief, the trial court shall make written findings to that effect, specifying any parts of the files or records that are relied upon to sustain the court’s findings. If the court does not so dispose of the motion, then Rule 37.3(c) requires the court to grant a prompt hearing and “determine the issues and make written findings of fact and conclusions of law with respect thereto.” If petitioner alleges in his original Rule 37 motion, or a motion to appeal the court’s findings, that he is unable to employ counsel to pay the cost of the proceedings, the trial court, if satisfied that the allegations are true, shall appoint counsel to assist with the hearing in the trial court and/or appeal to the Supreme Court. Rule 37.3(b). Allegations of inability to pay costs or employ counsel were made by the prisoner. However, the court made no reference in the order denying Rule 37 relief to the financial ability of the appellant. Since there were no written findings made as required by subsections (a) or (c), I believe the case should be returned to the trial court with directions to make specific findings of fact from the record showing appellant is not entitled to relief or grant him a hearing on his motion.